Citation Nr: 1022378	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with small, sliding 
hiatal hernia and history of peptic ulcer disease (PUD).

2.  Entitlement to an extension of a temporary total 
disability evaluation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 and October 
2006 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).

The Veteran originally sought entitlement to an increased 
disability evaluation for GERD with a sliding hiatal hernia 
and history of PUD, among other conditions, in May 2002.  The 
RO issued a rating decision in July 2002 in which it denied 
the Veteran's claim for an increased disability evaluation.  
The Veteran subsequently disagreed with the rating decision 
in January 2003 and submitted a substantive appeal in regard 
to the May 2002 rating decision in January 2004.  The RO 
notified him that same month that the appeal was untimely.  
Thereafter, the Veteran perfected an appeal in November 2004 
with respect to the RO's determination that his appeal of the 
May 2002 rating decision was untimely.  The Veteran later 
withdrew his appeal in November 2005. 

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in October 2005.  
The Veteran testified at that time and the hearing transcript 
is of record.

The Veteran's claims were previously before the Board in July 
2008 and were remanded at that time for additional 
evidentiary development.  The requested development was 
completed with regard to the Veteran's claim for an extension 
of a temporary total disability evaluation and this claim is 
before the Board for final appellate consideration.
The issue of entitlement to an evaluation in excess of 10 
percent for GERD with a small, sliding hiatal hernia and 
history of PUD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran underwent laparoscopic Nissen fundoplication in 
March 2006 and a sick leave calendar showed that he requested 
and received sick leave for one month under the Family 
Medical Leave Act (FMLA) from March 22 to April 21, 2006.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Establishing Temporary Total Ratings 

By way of history, the Veteran requested and received a 
temporary total disability rating based on surgical or other 
treatment necessitating convalescence.  See October 2006 
rating decision.  The effective date of this temporary total 
rating was March 22, 2006.  The Veteran was notified of this 
decision and timely perfected an appeal in which he requested 
an extension of his temporary total disability rating for two 
additional months as this is how long it allegedly took him 
to recover from the surgery. 

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for one, two, or three months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2009).  

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period.  An extension of one, two, or three 
months beyond the initial three months may be granted and 
extensions of one or more months up to six months beyond the 
initial six months period may be made, upon approval of the 
Veterans Service Center Manager.  Id.  

While an inability to work is not, in and of itself, evidence 
of the need for convalescence following surgery as outlined 
in 38 C.F.R. § 4.30, the Court has held that notations in the 
medical record as to a veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. 
West, 11 Vet. App. 427, 430 (1998).

II.  Factual Background and Analysis

Diagnostic testing administered by V. Reeves-Darby, M.D. in 
December 2005 showed evidence of "significant" reflux, 
while an esophagastroduodenoscopy (EGD) performed that same 
month was positive for a small hiatal hernia with non-erosive 
gastritis.  In January 2006, an esophageal motility study was 
interpreted to show a lax lower esophageal sphincter (LES), 
consistent with reflux.  

In February 2006, the Veteran presented to R. Martin, M.D. 
for "failed medical management of GERD."  A review of 
systems was positive for gallstones, heartburn, hiatal 
hernia, nausea, regurgitation, pyrosis, and vomiting.  The 
Veteran denied dysphagia.  The impression was reflux 
esophagitis with failed management of GERD.  An upper 
gastrointestinal series conducted in February 2006 showed 
evidence of a small hiatal hernia with GERD and distal 
esophagitis.  The Veteran subsequently underwent a 
laparoscopic Nissen fundoplication at a private medical 
facility in March 2006.  The diagnosis at that time was 
"failed management of [GERD]." 

The Veteran submitted a statement in support of his claim 
dated July 2006.  Specifically, he indicated that he 
experienced continued sharp pains in his upper right quadrant 
as well as difficulty swallowing and digesting food.  He also 
reported episodes of fatigue and "constant regurgitation" 
which necessitated light duty assignments at work.  It was 
noted that the Veteran worked for the United States Postal 
Service.  

The Veteran underwent another VA C&P examination in September 
2006.  He reported having reflux symptoms three to four times 
per week as well as mild dysphagia when eating bread.  He 
also experienced occasional discomfort in the epigastrium and 
stated that he had cramping abdominal pains three to four 
times per week.  The Veteran described these pains and 
"sharp and cramping" and indicated that they lasted two to 
four hours in duration.  The Veteran also reported chronic 
constipation.  His past medical history was significant for a 
laparoscopic cholecystectomy.  His maximum weight in the past 
year was 285 pounds.  He had an average build with moderate 
obesity.  The impression was PUD, GERD with hiatal hernia, 
status-post Nissen fundoplasty, and status-post surgical 
laparoscopic cholecystectomy.  The examiner further noted 
that the Veteran was able to engage in activities of daily 
living (ADLs) without restriction.  The examiner also added 
that the Veteran's disability did not interfere with his 
ability to work.

Also associated with the claims file is a copy of the 
Veteran's leave calendar for 2006.  A careful examination of 
this calendar revealed that the Veteran requested and 
received sick leave under the Family Medical Leave Act (FMLA) 
from March 22 to April 21, 2006.  He also took unscheduled 
sick leave from September 26-29 and scheduled sick leave on 
October 24 and November 27-28.  The Board observes that the 
Veteran also used annual leave and/or sick leave for 
dependent care on the following dates: February 10, November 
17, and December 1, 6, 11, 20-22, and 26-29. 

An upper gastrointestinal series administered at a VA medical 
facility in October 2007 showed mild gastroesophageal reflux.  
No masses or obstruction was found, but a notation on the 
examination report indicated that the findings were limited 
by the Veteran's body habitus.

The Veteran returned to VA in July 2008 for additional care.  
He reported symptoms of recurrent GERD, but denied nausea or 
dysphagia.  The impression was GERD.  See also, October 2008 
VA emergency department note.  VA records also show that he 
was diagnosed as having sleep apnea and was sleeping with a 
CPAP machine.  

Both the Veteran and his wife submitted statements in support 
of the current claim in January 2009.  According to the 
Veteran, he had constant belching and nausea, as well as 
fatigue, shortness of breath, flatulence, and accidental 
bowel movements.  The Veteran further noted that these 
accidental bowel movements periodically occurred at work.  In 
turn, the Veteran limited his attempts at lifting heavy 
objects.  He also avoided getting overly excited or 
"stressed" to reduce the chance of "embarrassing myself."  
The Veteran also reported having four to five bowel movements 
per day.  According to his wife, he slept in an elevated 
position as a result of his coughing and regurgitation.  The 
Veteran's wife also described him as "always fatigued" and 
"mentally subdued," and indicated that he was prone to have 
several accidents in which he lost bowel or bladder control.  

Given the evidence of record, the Board finds that the 
evidence is against an extension of a temporary total 
disability rating.  As noted above, the Veteran underwent 
laparoscopic Nissen fundoplication in March 2006.  He later 
requested and received a temporary total disability rating 
based on surgical or other treatment necessitating 
convalescence.  See October 2006 rating decision.  The 
effective date of this temporary total rating was March 22, 
2006.  Effective May 1, 2006, the Veteran's GERD with small, 
sliding hiatal hernia and history of PUD was evaluated as 10 
percent disabling.

The evidence of record does not show that the Veteran meets 
the criteria for an extension of convalescent benefits for 
any period of time covered by the appeal.  Specifically, 
there is no evidence after the conclusion of the initial 
temporary total evaluation of one month that he had 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
at any point during this six-month period.  The Veteran also 
did not have any major joint immobilized in a cast during 
this period.

Additionally, the record is silent, aside from the Veteran's 
own statements, regarding the need for convalescence and the 
claimed inability to work following the conclusion of the 
temporary total rating in April 2006.  On the contrary, the 
Veteran had returned to work in April 2006.  While he 
indicates that he was performing light duty assignments in a 
July 2006 statement, there is no medical evidence indicating 
that additional convalescence was required after April 30, 
2006, nor does the evidence otherwise show that such was 
required as he had returned to work.  Moreover, in September 
2006, the VA C&P examiner specifically indicated that the 
Veteran was (1) able to engage in ADLs without restriction; 
and (2) that his disability did not interfere with his 
ability to work.  

In addition, a sick leave calendar associated with the claims 
file showed that the Veteran requested and received sick 
leave for one month under the Family Medical Leave Act (FMLA) 
from March 22 to April 21, 2006.  The Board acknowledges that 
the Veteran also used a combination of unscheduled sick 
leave, scheduled sick leave, annual leave, and sick leave for 
dependent care numerous times during 2006.  Aside from the 
FMLA leave, there is no indication that the other leave was 
utilized as a result of the March 2006 surgical procedure.  
In fact, the first post-surgical leave request that the 
Veteran made (aside from the FMLA leave) was dated September 
2006, nearly six months after the Nissen fundoplication 
procedure.

The record shows that the Veteran underwent a Nissen 
fundoplication which necessitated convalescence.  The RO's 
grant of one month of a temporary total rating reflects this 
factual situation.  However, in the absence of the conditions 
enumerated above and in the absence of evidence showing that 
convalescence was required beyond April 30, 2006, there is no 
legal basis for the assignment of additional convalescence 
benefits.  The preponderance of the evidence is against the 
Veteran's claim and the appeal must be denied. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The RO provided notice pursuant to the VCAA in July 2006.  
The RO provided notice in October 2006 and October 2008 of 
the information and evidence needed to establish a disability 
rating and effective date pursuant to the Court's decision in 
Dingess.  In October 2008, the Veteran was again advised of 
the criteria necessary to obtain a temporary total 
evaluation.  In this regard, the Veteran was encouraged to 
submit evidence showing surgery, observation, and/or 
treatment for a service-connected disability which required 
convalescence for a period of more than 21 days.  The 
Veteran's claim was readjudicated following these notices by 
way of an October 2009 supplemental statement of the case 
(SSOC).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Board notes that the July 
2008 remand order requested that the Veteran provide, or 
authorize VA to obtain, private treatment records from Martin 
Surgical Associates in conjunction with his claim for an 
extension of temporary total disability benefits.  In this 
respect, the Veteran submitted a statement dated January 2010 
in which he indicated that while the surgery was performed at 
the Martin Surgical Clinic, he received his follow-up care 
from VA beginning in March 2006.  These records are 
associated with the Veteran's claims file.  The Veteran was 
also afforded multiple VA examinations in connection with the 
current claims.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

An extension of a temporary total disability rating is not 
warranted.





REMAND

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

Here, the Veteran has not been afforded a VA stomach 
examination since September 2006, and the Veteran since 
reported that the condition of his service-connected GERD 
with small, sliding hiatal hernia and history of PUD has 
worsened.  Thus, a new VA examination is necessary to assess 
the severity of the Veteran's service-connected GERD.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
July 23, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical treatment records pertaining to 
the Veteran from July 23, 2009 to the 
present.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
gastrointestinal examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
assess the nature and severity of the 
Veteran's service-connected 
gastroesophageal reflux disease with 
small, sliding hiatal hernia and history 
of peptic ulcer disease.  The examiner 
should disassociate those symptoms that 
are not part of the service-connected 
disorder, if possible.  In that regard, 
the examiner should express an opinion as 
to whether the Veteran's gastritis is part 
of or related to the service connected 
gastroesophageal reflux disease with 
small, sliding hiatal hernia and history 
of peptic ulcer disease or a separate and 
distinct disability.  The examiner must 
provide a complete rationale for any 
stated opinion.  

3.  Thereafter, the RO should ensure that 
the development above has been completed 
in accordance with the remand instructions 
and then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


